Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16995706 on 9/23/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 16, the phrase “configuring a virtual routing application controller in the existing VPN for controlling the virtual routing application in the first VPC and the one or more virtual routing applications in the existing VPN, whereby the virtual routing application controller routes the plurality of first network devices in the existing VPN to access applications instantiated in the first VPC through the paths between the first network devices and the first VPC” is unclear if the paths are created by the virtual routing application controller or by another entity. For the furthering of prosecution it will be taken to be created by any entity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubberfield (U.S. Patent App Pub 20140334495) in view of Mishra (U.S. Patent App Pub 20140098813).

Regarding claim 1,
Subberfield teaches a method of operating a network device to stitch an existing virtual private network (VPN) (See paragraphs 49-50, Subberfield teaches a VPN) with one or more virtual private clouds (VPCs) in one or more public cloud data centers (DCs), comprising: (See paragraphs 22-23, Subberfield teaches Virtual Private Cloud within the public cloud infrastructure)
communicating over the existing VPN between a plurality of first network devices;  (See paragraphs 21-22, Subberfield teaches connectivity between customer's cloud connectivity and carriers)
configuring a virtual routing application in a first VPC in a first public DC; (See paragraphs 18-19, Subberfield teaches create virtual routing tunnels between each virtual private cloud, VPC 1 -VPC 4, and the direct connect virtual private interface 50; paragraph 48-49: creation of virtual routing forwarding instances);
configuring one or more virtual routing applications in the existing VPN; (Subberfield teaches paragraphs 18-19: create virtual routing tunnels between each virtual private cloud, VPC 1 -VPC 4, and the direct connect virtual private interface 50; paragraph 48-49: creation of virtual routing forwarding instances);
establishing a plurality of paths between the first network devices in the existing VPN and one or more second networking devices in the first VPC, the plurality of paths including one or more physical connections and one or more virtual connections over non-secure networks; and (See paragraphs 21-22, Subberfield teaches connectivity between customer's cloud connectivity and carriers)
 does not explicitly teach but Mishra teaches configuring a virtual routing application controller in the existing VPN for controlling the virtual routing application in the first VPC and the one or more virtual routing applications in the existing VPN, whereby the virtual routing application controller routes the plurality of first network devices in the existing VPN to access applications instantiated in the first VPC through the paths between the first network devices and the first VPC. (See paragraphs 45, 48, Mishra teaches routing through a VPN to different VPC’s )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Mishra with Subberfield because both deal with VPN VPC connections. The advantage of incorporating the above limitations of Mishra into Subberfield is that Mishra the direct connect virtual private interface and associated system will allow a service provider to extend cloud services to its clients at significant savings, since only one physical connection to a cloud service provider is required in order to deliver services to multiple clients. Thus, the direct connect virtual private interface and associated system provides a low latency, flexible, reliable platform that allows customers to have an enhanced level of control of their access into their VPCs), therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Mishra)

	Regarding claim 2,
Subberfield and Mishra teach the method of claim 1.
(See paragraphs 45, 47, 48, Mishra teaches an mpls based vpn) See motivation to combine for claim 1.

	Regarding claim 3,
Subberfield and Mishra teach the method of claim 1.
Mishra further teaches wherein the one or more physical connections include a connection through a peer-to-peer file sharing hub.(See paragraphs 108, 30, Mishra teaches p2p sharing) See motivation to combine for claim 1.

	Regarding claim 4,
Subberfield and Mishra teach the method of claim 1.
Mishra further teaches wherein the one or more virtual connections over non-secure networks include an Internet Protocol Security (IPsec) tunnel. (See paragraphs 42-44, Mishra teaches an IP tunnel) See motivation to combine for claim 1.

.	Regarding claim 5,
Subberfield and Mishra teach the method of claim 4.
Mishra further teaches wherein the IPsec tunnel terminates at a virtual gateway of the first VPC. (See paragraphs 42-44, Mishra teaches virtual gateway connection to the vpc) See motivation to combine for claim 1.

	Regarding claim 6,

Mishra further teaches wherein the IPsec tunnel terminates at one of the virtual routing applications in the first VPC.  (See paragraphs 42-43, Mishra teaches ip tunnel in the first vpc) See motivation to combine for claim 1.

	Regarding claim 7,
Subberfield and Mishra teach the method of claim 1.
Mishra further teaches wherein the virtual routing application in the first VPC is housed in a virtual machine. (See paragraphs 9, 65, Mishra teaches virtual machine including the routing functions) See motivation to combine for claim 1.

	Regarding claim 9,
Subberfield and Mishra teach the method of claim 1.
Mishra further teaches further comprising: further configuring the virtual routing application controller to route the first network devices to access applications instantiated in a second VPC by routing communications between the first network devices and the second VPC through the first VPC and through the paths between the first network devices in the existing VPN and the one or more second networking devices in the first VPC.(See paragraphs 48-49, 56 Stubberfield teaches routing devices to a first vpc and second vpc through a vpn)

	Regarding claim 10,
Subberfield and Mishra teach the method of any of claim 1.
(See paragraphs49, 67, 73, Mishra teaches communications tracked between the VPC’s) See motivation to combine for claim 1.

	Regarding claim 11,
Subberfield teaches a system for implementing a stitching an existing virtual private network (VPN) ) (See paragraphs 49-50, Subberfield teaches a VPN) with one or more virtual private clouds (VPCs) in one or more public cloud data centers (DCs), comprising: a first network device, comprising: (See paragraphs 22-23, Subberfield teaches Virtual Private Cloud within the public cloud infrastructure) a network interface configured to exchange communications with one or more networks; (See paragraphs 21-22, Subberfield teaches connectivity between customer's cloud connectivity and carriers)
a memory configured to store data and instructions; and a processor coupled to the memory and the network interface, the processor configured to execute instructions stored in the memory to configure the processor to: (See paragraphs 18-19, Subberfield teaches create virtual routing tunnels between each virtual private cloud, VPC 1 -VPC 4, and the direct connect virtual private interface 50; paragraph 48-49: creation of virtual routing forwarding instances);
communicate over the existing VPN with one or more second network devices; establish a plurality of paths between the first network device and the second network devices in the existing VPN and one or more third networking devices in a first virtual (See paragraphs 21-22, Subberfield teaches connectivity between customer's cloud connectivity and carriers)
Subberfield does not explicitly teach but Mishra teaches operate as a virtual routing application controller for controlling a virtual routing application in the first VPC and one or more virtual routing applications in the existing VPN, whereby the virtual routing application controller routes the first network device and the second network devices in the existing VPN to access applications instantiated in the first VPC through the paths between the first network devices and the first VPC. (See paragraphs 45, 48, Mishra teaches routing through a VPN to different VPC’s )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Mishra with Subberfield because both deal with VPN VPC connections. The advantage of incorporating the above limitations of Mishra into Subberfield is that Mishra the direct connect virtual private interface and associated system will allow a service provider to extend cloud services to its clients at significant savings, since only one physical connection to a cloud service provider is required in order to deliver services to multiple clients. Thus, the direct connect virtual private interface and associated system provides a low latency, flexible, reliable platform that allows customers to have an enhanced level of control of their access into their VPCs), therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Mishra)


Subberfield and Mishra teach the system of claim 11.
Mishra teaches wherein operating as the virtual routing application controller includes computing routing paths between the first VPC and the first and second network devices. (See paragraphs 45, 57, Mishra teaches routing vpc through the paths with multiple network devices) See motivation to combine for claim 1.

	Regarding claim 14,
Subberfield and Mishra teach the system of claim 11.
Mishra teaches wherein the processor is further configured to execute instructions stored in the memory to configure the processor to further operate as the virtual routing application controller by routing communications between the first and second network devices and a second VPC through the first VPC and through the paths between the first and second network devices in the existing VPN and the one or more third networking devices to access applications instantiated in the second VPC. (See paragraphs 45, 57, Mishra teaches routing vpc through the paths with multiple network devices) See motivation to combine for claim 1.

	Regarding claim 15,
Subberfield and Mishra teach the system of claim 11.
Mishra teaches wherein the processor is further configured to execute instructions stored in the memory to configure the processor to further operate as the virtual routing application controller to monitor the first public cloud data center of (See paragraphs 45, 57, Mishra teaches monitoring vpc’s) See motivation to combine for claim 1.
	
Claims 16, 18-20 list all the same elements of claims 1, 9, 3, 4, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 9, 3, 4 applies equally as well to claims 16-, 17-20.  Furthermore with regards to the limitation of 16. (Original) A non-transitory computer-readable medium storing computer instructions for stitching an existing virtual private network (VPN) with one or more virtual private clouds (VPCs) in one or more public cloud data centers (DCs), that when executed by one or more processors, cause the one or more processors to perform the process of: (See paragraphs 49-50, Subberfield teaches a VPN)

Allowable Subject Matter
Claims 8, 13, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Siebal, U.S. Patent App 2017006135, teaches systems, methods, and devices for a cyberphysical (IoT) software application development platform based upon a model driven architecture and derivative IoT SaaS applications are disclosed herein. The system may include concentrators to receive and forward time-series data from sensors or smart devices. The system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues. The system may include a persistence component to store the time-series data in a key-value store and store the relational data in a relational database. The system may include a data services component to implement a type layer over data stores. The system may also include a processing component to access and process data in the data stores via the type layer, the processing component comprising a batch processing component and an iterative processing component.
2. Ford, U.S. Patent App 20150310188, teaches in embodiments of the present invention improved capabilities are described for managing digital rights management (DRM) protected content sharing in a networked secure collaborative computer data exchange environment through a secure exchange facility managed by an intermediate organizational entity amongst users of a plurality of other organizational entities, wherein computer data content and access rights for the computer data content is shared between a first and second user, the computer data content and access rights for the computer data content are transformed into a DRM protected computer data content through communications with a DRM engine, wherein the DRM engine is selected based on a content type of the computer data content, and the DRM engine is provided by an entity other than the intermediate organizational entity and other than any of the plurality of other organizational entities.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.